Citation Nr: 1743361	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include pulmonary nodules, residuals of tuberculosis, and granulomatous disease.

2.  Entitlement to service connection for a respiratory disorder manifested by sleep apnea.   


REPRESENTATION

Appellant represented by:	John P. Dorrity, Accredited Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to May 1973, including service in the Republic of Vietnam. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for pulmonary nodules. 

In October 2014, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge held at the RO.  

In January 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  

As the Board explained in its January 2015 remand, the Veteran's claim encompasses any respiratory disorder, to include pulmonary nodules, residuals of tuberculosis, granulomatous disease, and sleep apnea.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For purposes of clarity in resolving the appeal, the Board has bifurcated the sleep apnea issue from the other claimed respiratory conditions.  


FINDINGS OF FACT

The Veteran's respiratory condition involving restrictive ventilatory dysfunction with reduced diffusion capacity, interstitial lung disease, but not sleep apnea, is due to service.  

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a respiratory condition involving restrictive ventilatory dysfunction with reduced diffusion capacity, interstitial lung disease, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

2.  The criteria to establish service connection for a respiratory condition manifested by sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a respiratory condition, to include pulmonary nodules, residuals of tuberculosis, granulomatous disease, and sleep apnea.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents includes respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

B.  Discussion
  
(1) Respiratory Condition

In this case, service connection is warranted for a current respiratory condition involving restrictive ventilatory dysfunction with reduced diffusion capacity, interstitial lung disease.  

The Veteran's private doctor confirmed this diagnosis in November 2014.  As summarized by an October 2015 VA examiner, the Veteran's medical records also show recurrent self-resolving pulmonary nodules.  The private doctor's November 2014 diagnosis appears to encompass these nodules as the doctor specifically cited the underlying CT scans.  Accordingly, a current diagnosis is established.  

Next, the Veteran's service records show that he served in the Republic of Vietnam during the Vietnam Era from December 1966 to December 1967.  It is presumed that he was exposed to Agent Orange during such service.  See 38 C.F.R. § 3.307(a)(6)(iv).  

Finally, the evidence tends to make it at least equally likely that the Veteran's diagnosis is related to his Vietnam service.  On this question, there are two competing opinions regarding the likely etiology of the condition.  

On the one hand, a VA examiner issued an opinion in February 2017 indicating that the diagnosis is unlikely related to service.  The examiner found significant that the Veteran had a positive PPD skin test in service; did not have any active tuberculosis (TB) and was not treated for active TB in service; and does not have granulomatous disease.  The VA examiner found that the Veteran has had no residuals from the positive PPD.  Rather, according to the VA examiner, the Veteran developed pulmonary nodules in 2007, which were not secondary to the positive PPD test in service, and the Veteran otherwise had a normal pulmonary function test (PFT).  The examiner explained that pulmonary nodules can be caused by various disorders such as cancerous process, sarcoidosis, bacterial, and fungal infection, and the abnormal CT scan finding is not as likely as not related to the positive skin test for TB in service.  

The VA examiner's negative opinion is in disagreement with an opinion given by a private specialist in November 2014.  This private doctor noted the Veteran's history of environmental exposures in Vietnam, including Agent Orange "and other organic dusts and various agents."  The doctor concluded that the Veteran's "pulmonary condition is more likely than not with reasonable medical probability caused due to his exposure during the service to organic dust, [A]gent [O]range, and asbestos."  

At present, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the November 2014 private opinion on the nexus element.  Both considered the same facts, which led them to different conclusions.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  

Consequently, the benefit of the doubt applies, and the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  

(2) Sleep Apnea

The evidence is not in equipoise in showing that service connection is warranted for sleep apnea.  

As an initial matter, there is no material dispute that the condition has been diagnosed.  The diagnosis was first made at a March 1997 sleep study.  

Again, there is also no dispute that the Veteran was in Vietnam, where he was exposed to Agent Orange.  

These facts notwithstanding, the evidence does not indicate a nexus to service.  The Veteran has not alleged symptoms beginning during service.  His wife wrote in a March 2017 statement that he had snored loudly since they were married.  However, the Board notes, they were married in August 1988, which was nearly fifteen years after he separated from service.  Thus, there is no indication of symptoms proximate in time to service.  See, e.g., 38 C.F.R. § 3.303(a).

This condition is also not one presumptively due to Agent Orange.  Although respiratory cancers are on the presumptive list, sleep apnea is not.  See 38 C.F.R. § 3.309(e).  There is no indication that sleep apnea might be directly due to Agent Orange exposure other than on a presumptive basis.  See, e.g., 79 Fed. Reg. 20308 (April 11, 2014); Combee, 
34 F.3d 1039.  

With regard to whether his sleep apnea might otherwise be due to service, the Veteran was afforded a VA examination in October 2015.  In a February 2017 addendum, the VA examiner gave a negative opinion.  The VA examiner reasoned that the Veteran retired from military service greater than 20 years prior to his first sleep study, and the other testing and findings during service are not directly related to sleep apnea.  The VA examiner noted that the typical risk factors for sleep apnea include male gender, age, obesity/overweight (with the Veteran's BMI being 37), enlarged neck circumference, etc.

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is inferable: that without symptoms or findings proximate in time to service, there is unlikely to be a nexus to service.  The VA examiner's reasoning, in overall context, is discernable and understandable.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  All inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

At his Board hearing, the Veteran indicated that a VA doctor had related a respiratory condition to service.  The Veteran's statement is credible, and he is competent to report this doctor's opinion.  See Jandreau, 492 F.3d at 1376-77.  However, the available medical records do not document this favorable medical opinion, and the evidentiary record, in this regard, appears to be reasonably complete.  Thus, even assuming the Veteran is accurately and comprehensively conveying this doctor's opinion, the Board is unable to assess the evidentiary value of such a medical opinion.  More specifically, the Board cannot determine the factual premise or the reasoning underpinning such a favorable medical opinion.  In fact, it is not even clear from the Veteran's testimony that this doctor's opinion encompassed sleep apnea.  Therefore, this doctor's medical opinion has little probative value and is not sufficiently probative or persuasive to controvert the unfavorable VA examiner's opinion discussed immediately above.  See Nieves-Rodriguez, 22 Vet. App. at 304; Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Thus, the evidence is not in equipoise in showing that the Veteran's sleep apnea as likely as not resulted from service.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claim.  Therefore, service connection for sleep apnea is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a respiratory condition involving restrictive ventilatory dysfunction with reduced diffusion capacity, interstitial lung disease, is granted.  

Service connection for sleep apnea is denied.  





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


